Citation Nr: 0603983	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-32 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.  The veteran filed a 
notice of disagreement in March 2004, the RO issued a 
statement of the case in June 2004, and the veteran perfected 
his appeal in August 2004.  The appeal is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

REMAND

Notice under the Veterans Claims Assistance Act of 2000 
(VCAA) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim. See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II). VA has not yet 
provided the veteran with a VCAA notice letter specifically 
addressing the fourth element (i.e., requesting or telling 
him to provide any evidence in his possession that pertains 
to his claim). This should be done.

The veteran claims that he has PTSD resulting from stressful 
experiences in Vietnam during the Vietnam War.  He was 
diagnosed in October 2003 by a VA physician as having PTSD 
secondary to Vietnam stressors.  

The veteran (in a January 2003 written statement and through 
his representative in an August 2004 written statement) has 
asserted that he arrived in Vietnam in April 1967 and was 
assigned to the 514th Quartermaster.  In December 1967, he 
contends he received shrapnel wounds to his right foot and 
was treated at an Army hospital in Qui Nhon.  Following his 
release from the hospital he was apparently assigned to the 
"187th Ordnance," near an ammunition dump located in the 
general area of Pleiku and An Khe.  He was apparently there 
when Tet offensive began in late January 1968.  During the 
offensive, the enemy reportedly mortared the ammo dump, 
causing it to blow up, a "terrifying experience to endure."  

The veteran's DD Form 214 indicates that his MOS was vehicle 
driver, that he had one year of foreign service, and that he 
received (in part) the Vietnam Service Medical and the 
Republic of Vietnam Commendation Medal.  Service personnel 
records indicate that he had a tour of duty in Vietnam 
between April 1967 and April 1968, and that he served as a 
light vehicle driver with the 514th Quartermaster Company 
from April 1967 through January 1968, and with the 184th 
Ordinance Battalion beginning in February 1968.  

Service medical records do not reference any shrapnel wounds, 
including to the right foot.  They do indicate that the 
veteran was hospitalized at a VA hospital in September 1968 
after complaining of nervousness and depression, apparently 
arising from an ongoing conflict with his commanding officer.  
During this hospitalization, the veteran reported that he had 
spent six and a half months in Vietnam with a demolition 
squad and that he had been injured three times.  Physical 
examination was within normal limits, and the veteran was 
transferred to the Fort Gordon, Georgia Army hospital 
September 30, 1968.  The final diagnosis was disassociate 
reaction.  Records from the veteran's hospitalization at Fort 
Gordon are not presently associated with the claims file, and 
should be obtained.  Further, to the extent reasonably 
possible, the AMC should attempt to verify the veteran's 
stressor incidents with the U. S. Army and Joint Services 
Records Research Center (JSRRC).  Thereafter, if appropriate, 
a new VA psychiatric examination should be scheduled (as 
detailed below).  

Accordingly, the Board remands this case for the following:

1.  Send the veteran a VCAA notice letter 
discussing what information and evidence 
not of record is necessary to 
substantiate his claim, what information 
and evidence VA will seek to provide, and 
what information and evidence he is 
expected to provide. Additionally, invite 
him to submit all pertinent evidence in 
his possession pertaining to the claim.

2.  Attempt to obtain any available in-
patient clinical records of any 
psychiatric treatment the veteran 
received at the Fort Gordon, Georgia Army 
Hospital beginning September 30, 1968 and 
ending in October 1968, as may have been 
retired to the National Personnel Records 
Center or other repository.  

3.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressors.  Advise him that, if possible, 
he should provide names of other 
individuals who were also present when he 
was hit by shrapnel, was hospitalized in 
Qui Nhon, or when exposed to enemy fire 
at the ammo dump.  Let him know that he 
can submit statements from fellow service 
members or others who witnessed or knew 
of the incidents, or who can confirm the 
veteran's proximity to them.

4.  Contact the JSRRC or other 
appropriate organization to obtain any 
operational reports-lesson learned 
documents, or similar record(s) 
chronicling the activities of the 514th 
Quartermaster Company from April 1967 to 
January 1968, and the 184th Ordinance 
Battalion from February 1968 to April 
1968.  Also, logical development to 
verify any additional information the 
veteran may provide as a result of this 
remand should be accomplished.   

5.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a new 
VA psychiatric examination to determine 
the nature of any psychiatric disorder.  
The examiner should review the veteran's 
medical history and the information 
concerning any verified stressors and 
conduct all necessary special studies or 
tests including appropriate psychological 
testing and evaluation.  The following 
questions should be answered: 

Does the veteran meet the DSM-IV 
criteria for PTSD?  If so, can the 
PTSD be related to a  verified 
stressor or stressors?
 
6.  Thereafter, if the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claim for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response 
and return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.

                 
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

